The Honorable Joe Resweber County Attorney Harris County Courthouse Houston, Texas
Re: Validity of Texas Youth County Community Assistance Program funding formula.
Dear Mr. Resweber:
You have requested our opinion concerning the constitutionality of a community assistance funding formula of the Texas Youth Council. See V.T.C.S. art. 5143d, § 6. The formula would grant funds on the basis of reductions of commitments of youths from the county to the Youth Council. You have asked whether this incentive to reduce commitments would violate article 2, section1 of the Texas Constitution as an infringement upon the power of the judiciary to dispose of cases involving juveniles.
Article 2, section 1 prohibits a person of one of the departments of state government from exercising powers properly attached to either of the other two departments. State Board of Insurance v. Betts, 308 S.W.2d 846 (Tex. 1958). The Youth Council's funding formula merely provides an incentive for a reduction in commitments to Youth Council facilities. The Youth Council has not attempted to limit its acceptance of such commitments or otherwise to require such a reduction. We do not perceive any exercise of judicial powers by the Youth Council. The funding formula is merely an incident of the exercise of the Council's administrative power to grant funds for local programs. Accordingly, in our opinion the funding formula does not violate article 2, section 1 of the Texas Constitution.
 SUMMARY
The Community Assistance funding formula of the Texas Youth Council does not violate article 2, section 1 of the Texas Constitution.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee